Name: 93/344/EEC: Commission Decision of 17 May 1993 amending Council Decision 79/542/EEC and Commission Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the importation, temporary admission and re-entry of registered horses from Qatar, and further amending Decision 79/542/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  Asia and Oceania;  health;  trade
 Date Published: 1993-06-09

 Avis juridique important|31993D034493/344/EEC: Commission Decision of 17 May 1993 amending Council Decision 79/542/EEC and Commission Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the importation, temporary admission and re-entry of registered horses from Qatar, and further amending Decision 79/542/EEC Official Journal L 138 , 09/06/1993 P. 0011 - 0012 Finnish special edition: Chapter 3 Volume 49 P. 0254 Swedish special edition: Chapter 3 Volume 49 P. 0254 COMMISSION DECISION of 17 May 1993 amending Council Decision 79/542/EEC and Commission Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the importation, temporary admission and re-entry of registered horses from Qatar, and further amending Decision 79/542/EEC(93/344/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), as last amended by Directive 92/36/EEC (2), and in particular Articles 12, 13, 15, 16 and 19 (ii) thereof, Whereas by Council Decision 79/542/EEC (3), as last amended by Commission Decision 93/237/EEC (4), a list of third countries from which Member States authorize imports of bovine animals, swine, equidae, sheep and goat, fresh meat and meat products has been established; Whereas, following a Community veterinary mission to the State of Qatar it appears that the animal health situation is generally satisfactory and controlled by well-structured and organized services, in particular as regards diseases in equidae; Whereas Qatar has been free from glanders, dourine and vesicular stomatis for more than six months, and African horse sickness for 20 years and vaccination against this disease has been prohibited during that period, and Venezuelan encephalomyelitis has never occurred; Whereas the veterinary authorities of Qatar have undertaken to notify the Commission and the Member States by telex, telefax or telegram within 24 hours of confirmation of the occurrence of any disease mentioned in Annex A to Directive 90/426/EEC or of the adoption of or change in vaccination policy against them, and within an appropriate time of changes in import policy in respect of equidae; Whereas the animal health conditions and veterinary certification must be adopted according to the animal health situation of the third country concerned; whereas the present case relates only to registered horses; Whereas, moreover, Commission Decision 93/197/EEC (5) established the animal health certificates for imports into the Community of registered equidae and equidae for breeding and production; whereas in order to avoid confusion Article 1 (3) (a) and (b) of Decision 79/542/EEC should be reworded; Whereas Decision 79/542/EEC, Commission Decisions 92/260/EEC (6), 93/195/EEC (7) and Decision 93/197/EEC must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 79/542/EEC is amended as follows: 1. Article 1 (3) (a) and (b) are replaced by the following: '(3) (a) Without prejudice to Decision 92/160/EEC, Member States shall authorize, from the third countries or parts of third countries appearing in Part 1 of the Annex, the import into the Community of equidae, the temporary admission into the Community of registered horses and the re-entry into the Community of registered horses which have been temporarily exported to a third country or part of a third country appearing in Part 1 of the Annex; (b) Without prejudice to Decision 92/160/EEC, Member States shall authorize, from the third countries or parts of third countries appearing in Part 2 of the Annex, the import into the Community of registered horses, the temporary admission into the Community of registered horses and the re-entry into the Community of registered horses which have been temporarily exported to a third country or part of a third country appearing in Part 2 of the Annex.' 2. The State of Qatar is added to the special column for equidae in Part 2 of the Annex by inserting, in accordance with the alphabetic order of the ISO-code, the following line: 'QA Qatar x ' . Article 2 Annexes I and II to Decision 92/260/EEC are amended as follows: 1. 'Qatar' is added to the list of third countries in Group E of Annex I; 2. 'Qatar' is added to the list of third countries in the title of the health certificate of Annex II E. Article 3 Annexes I and II to Decision 93/195/EEC are amended as follows: 1. 'Qatar' is added to the list of third countries in Group E of Annex I; 2. 'Qatar' is added to the list of third countries listed in 'Group E' of the title of the health certificate of Annex II. Article 4 Annexes I and II to Decision 93/197/EEC are amended as follows: 1. 'Qatar' is added to the list of third countries in Group E of Annex I; 2. 'Qatar' is added to the list of third countries in the title of the health certificate of Annex II E. Article 5 This Decision is addressed to the Member States. Done at Brussels, 17 May 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 157, 10. 6. 1992, p. 28. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 108, 1. 5. 1993, p. 129. (5) OJ No L 86, 6. 4. 1993, p. 16. (6) OJ No L 130, 15. 5. 1992, p. 67. (7) OJ No L 86, 6. 4. 1993, p. 1.